Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division
David B. Gomez, O.D.,

(NPI: 1174512453; PTAN: 0763312)
Petitioner,

v.

Centers for Medicare & Medicaid Services.
Docket No. C-16-242
Decision No. CR4663

Date: July 25, 2016

DECISION

The Medicare enrollment and billing privileges of Petitioner, David B. Gomez, O.D., are
revoked pursuant to 42 C.F.R. § 424.535(a)(3), ' effective June 29, 2006.

I. Background

Palmetto GBA (Palmetto), the Medicare contractor for the Centers for Medicare and
Medicaid Services (CMS), notified Petitioner by letter dated September 3, 2015, that his
Medicare billing privileges were revoked effective June 29, 2006. The regulatory
authority cited for the revocation was 42 C.F.R. § 424.535(a)(3) based upon Petitioner’s
June 29, 2006 felony conviction for distribution of cocaine. CMS Exhibit (CMS Ex.) 8.
On November 12, 2015, Petitioner requested reconsideration by a contractor hearing
officer. CMS Ex. 9. On January 11, 2016, the revocation was upheld on reconsideration
under 42 C.F.R. § 424.535(a)(3) based upon Petitioner’s felony conviction. CMS Ex. 10.

Petitioner requested a hearing before an administrative law judge (ALJ) on January 13,
2016. The case was assigned to Judge Joseph Grow on January 28, 2016. Judge Grow
issued a prehearing order on January 28, 2016 (Prehearing Order). The case was

Citations are to the 2014 revision of the Code of Federal Regulations (C.F.R.), unless
otherwise stated.
reassigned to me on April 1, 2016, upon Judge Grow’s departure from the Civil
Remedies Division. On March 2, 2016, CMS filed a motion for summary judgment and
CMS exhibits | through 11. Petitioner filed a response (P. Br.) without any exhibits on
April 5, 2016. Petitioner has not objected to my consideration of the CMS exhibits and
they are admitted.

II. Discussion
A. Applicable Law

Section 1831 of the Social Security Act (the Act) (42 U.S.C. § 1395j) establishes the
supplementary medical insurance benefits program for the aged and disabled known as
Medicare Part B. Administration of the Part B program is through contractors, such as
Palmetto. Act § 1842(a) (42 U.S.C. § 1395u(a)). Payment under the program for
services rendered to Medicare-eligible beneficiaries may only be made to eligible
providers of services and suppliers. Act §§ 1835(a) (42 U.S.C. § 1395n(a)), 1842(h)(1)
(42 U.S.C. § 1395(u)(h)(1)). Petitioner, a doctor of optometry, is a supplier.

The Act requires the Secretary of Health and Human Services (Secretary) to issue
regulations that establish a process for the enrollment in Medicare of providers and
suppliers, including the right to a hearing and judicial review of certain enrollment
determinations, such as revocation of enrollment and billing privileges. Act § 1866(j)
(42 USC. § 1395cc(j)). Pursuant to 42 C.F.R. § 424.505, a supplier such as Petitioner
must be enrolled in the Medicare program and be issued a billing number to have billing
privileges and to be eligible to receive payment for services rendered to a Medicare-
eligible beneficiary.

The Secretary has delegated the authority to revoke enrollment and billing privileges to
CMS. 42 C.F.R. § 424.535. CMS or its Medicare contractor may revoke an enrolled
supplier’s Medicare enrollment and billing privileges and supplier agreement for any of
the reasons listed in 42 C.F.R. § 424.535. In this case, CMS revoked Petitioner’s
Medicare enrollment and billing privileges under 42 C.F.R. § 424.535(a)(3), which
provides:

(a) Reasons for revocation. CMS may revoke a currently
enrolled provider or supplier’s Medicare billing privileges
and any corresponding provider agreement or supplier
agreement for the following reasons:

(3) Felonies. The provider, supplier, or any owner of the
provider or supplier, within the 10 years preceding enrollment
or revalidation of enrollment, was convicted of a Federal or
State felony offense that CMS has determined to be
detrimental to the best interests of the program and its
beneficiaries.

(i) Offenses include—

(A) Felony crimes against persons, such as murder, rape,
assault, and other similar crimes for which the individual was
convicted, including guilty pleas and adjudicated pretrial
diversions.

(B) Financial crimes, such as extortion, embezzlement,
income tax evasion, insurance fraud and other similar crimes
for which the individual was convicted, including guilty pleas
and adjudicated pretrial diversions.

(C) Any felony that placed the Medicare program or its
beneficiaries at immediate risk, such as a malpractice suit that
results in a conviction of criminal neglect or misconduct.

(D) Any felonies that would result in mandatory exclusion
under section 1128(a) of the Act.

(ii) Denials based on felony convictions are for a period to be
determined by the Secretary, but not less than 10 years from
the date of conviction if the individual has been convicted on
one previous occasion for one or more offenses.

42 C.F.R. § 424.535(a)(3) (emphasis added); Act § 1866(b)(2)(D).
Section 1128(a) of the Act provides:

(a) Mandatory Exclusion—The Secretary shall exclude the
following individuals and entities from participation in any
Federal health care program (as defined in section 1128B(f)):

(1) Conviction of program-related crimes —Any individual
or entity that has been convicted of a criminal offense related
to the delivery of an item or service under title XVIII or under
any State health care program.
Act §

(2) Conviction relating to patient abuse.—Any individual or
entity that has been convicted, under Federal or State law, of
a criminal offense relating to neglect or abuse of patients in

connection with the delivery of a health care item or service.

(3) Felony conviction relating to health care fraud —Any
individual or entity that has been convicted for an offense
which occurred after the date of the enactment of the Health
Insurance Portability and Accountability Act of 1996[45],
under Federal or State law, in connection with the delivery of
a health care item or service or with respect to any act or
omission in a health care program (other than those
specifically described in paragraph (1)) operated by or
financed in whole or in part by any Federal, State, or local
government agency, of a criminal offense consisting of a
felony relating to fraud, theft, embezzlement, breach of
fiduciary responsibility, or other financial misconduct.

(4) Felony conviction relating to controlled substance —
Any individual or entity that has been convicted for an
offense which occurred after the date of the enactment of
the Health Insurance Portability and Accountability Act
of 1996 [August 21, 1996], under Federal or State law, of a
criminal offense consisting of a felony relating to the
unlawful manufacture, distribution, prescription, or
dispensing of a controlled substance.

128(a) (emphasis added) (42 U.S.C. § 1320a-7(a)).

The effective date of the revocation is controlled by 42 C.F.R. § 424.535(g). The

regulat
date o

A sup,

tion provides that when revocation is based on a felony conviction, the effective
revocation is the date of the conviction. 42 C.F.R. § 424.535(g).

plier whose enrollment and billing privileges have been revoked may request

reconsideration and review as provided by 42 C.F. R. pt. 498. 42 C.F.R. § 424.545(a). A
supplier submits a written request for reconsideration to CMS or its contractor. 42 C.F.R.

§ 498.

22(a). CMS or its contractor must give notice of its reconsidered determination to

the su,

pplier, giving the reasons for its determination, specifying the conditions or

requirements the supplier failed to meet, and advising of the right to an ALJ hearing.
42 CFR. § 498.25. If the decision on reconsideration is unfavorable to the supplier, the
supplier has the right to request a hearing by an ALJ and further review by the

Depart

tmental Appeals Board (the Board). Act § 1866(j)(8) (42 U.S.C. § 1395cc(j)(8));

42 CFR. §§ 424.545, 498.3(b)(17), 498.5. A hearing on the record, also known as an
oral hearing, is required under the Act. Crestview Parke Care Ctr. v. Thompson, 373
F.3d 743, 748-51 (6th Cir. 2004). The supplier bears the burden to demonstrate that it
meets enrollment requirements with documents and records. 42 C.F.R. § 424.545(c).

B. Issues
Whether summary judgment is appropriate; and

Whether there was a basis for revocation of Petitioner’s billing privileges.

C. Findings of Fact, Conclusions of Law, and Analysis
My conclusions of law are in bold text followed by my findings of fact and analysis.
1. Summary judgment is appropriate.

CMS filed a motion for summary judgment. Summary judgment is not automatic upon
request but is limited to certain specific conditions. The Secretary’s regulations at

42 C.F.R. pt. 498 that establish the procedure to be followed in adjudicating Petitioner’s
case do not establish a summary judgment procedure or recognize such a procedure.
However, the Board has long accepted that summary judgment is an acceptable
procedural device in cases adjudicated pursuant to 42 C.F R. pt. 498. See, e.g., Ill.
Knights Templar Home, DAB No. 2274 at 3-4 (2009); Garden City Med. Clinic, DAB
No. 1763 (2001); Everett Rehab. & Med. Ctr., DAB No. 1628 at 3 (1997). The Board
also has recognized that the Federal Rules of Civil Procedure do not apply in
administrative adjudications such as this, but the Board has accepted that Fed. R. Civ.
Pro. 56 and related cases provide useful guidance for determining whether summary
judgment is appropriate.

Summary judgment is appropriate when there is no genuine dispute as to any issue of
material fact for adjudication and/or the moving party is entitled to judgment as a matter
of law. In determining whether there are genuine issues of material fact for trial, the
reviewer must view the evidence in the light most favorable to the non-moving party,
drawing all reasonable inferences in that party’s favor. The party requesting summary
judgment bears the burden of showing that there are no genuine issues of material fact for
trial and/or that it is entitled to judgment as a matter of law. Generally, the non-movant
may not defeat an adequately supported summary judgment motion by relying upon the
denials in its pleadings or briefs but must furnish evidence of a dispute concerning a
material fact, i.e., a fact that would affect the outcome of the case if proven. Mission
Hosp. Reg’! Med. Ctr., DAB No. 2459 at 4 (2012) (and cases cited therein); Experts Are
Us, Inc., DAB No. 2452 at 4 (2012) (and cases cited therein); Senior Rehab. & Skilled

Nursing Ctr., DAB No. 2300 at 3 (2010) (and cases cited therein); see also Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

The standard for deciding a case on summary judgment and an ALJ’s decision-making in
deciding a summary judgment motion differ from that used in resolving a case after a
hearing. On summary judgment, the ALJ does not make credibility determinations,
weigh the evidence, or decide which inferences to draw from the evidence, as would be
done when finding facts after a hearing on the record. Rather, on summary judgment, the
ALJ construes the evidence in a light most favorable to the non-movant and avoids
deciding which version of the facts is more likely true. Holy Cross Vill. at Notre Dame,
Inc., DAB No. 2291 at 5 (2009). The Board also has recognized that on summary
judgment it is appropriate for the ALJ to consider whether a rational trier of fact could
find that the party’s evidence would be sufficient to meet that party’s evidentiary burden.
Dumas Nursing & Rehab., L.P., DAB No. 2347 at 5 (2010). The Secretary has not
provided in 42 C.F R. pt. 498 for the allocation of the burden of persuasion or the
quantum of evidence required to satisfy the burden. However, the Board has provided
some persuasive analysis regarding the allocation of the burden of persuasion in cases
subject to 42 C.F.R. pt. 498. Batavia Nursing & Convalescent Ctr., DAB No. 1904
(2004), aff'd, Batavia Nursing & Convalescent Ctr. v. Thompson, 129 Fed. App’x 181
(6th Cir. 2005).

Viewing the evidence before me in a light most favorable to Petitioner and drawing all
inferences in Petitioner’s favor, I conclude that there are no genuine disputes as to any
material facts pertinent to revocation under 42 C.F.R. § 424.535(a)(3) that require a
hearing in this case. The issues in this case raised by Petitioner related to revocation
under 42 C.F.R. § 424.535(a)(3) must be resolved against him as a matter of law. The
undisputed evidence shows that there is a basis for revocation of Petitioner’s Medicare
enrollment and billing privileges. Accordingly, summary judgment is appropriate.

2. Petitioner was convicted of an offense for which his exclusion is
required by section 1128(a)(4) of the Act (42 U.S.C. § 1320a-7(a)(4)).

3. There is a basis for revocation pursuant to 42 C.F.R.
§ 424.535(a)(3)(i)(D), based on Petitioner’s felony conviction.

4. The issue for hearing and decision is whether there is a basis for
revocation of Petitioner’s billing privileges and my jurisdiction does
not extend to reviewing whether or not CMS properly exercised its
discretion to revoke Petitioner’s Medicare enrollment and billing
privileges if I find there was a basis for such action.

5. Ihave no authority to review the imposition or duration of a bar to
re-enrollment. 42 C.F.R. §§ 424.545, 498.5(1)(1)-(2).
a. Facts
The following facts are undisputed.

On February 2, 2006, a criminal complaint was filed in the United States District Court,
Southern District of West Virginia (district court). Petitioner was charged with
knowingly and intentionally distributing cocaine, a Schedule II controlled substance, on
or about February 1, 2006, in violation of 21 U S.C. § 841(a)(1). CMS Ex. 1. Petitioner
pleaded guilty to the felony count of distribution of a quantity of cocaine. CMS Ex. 2 at
1. The district court entered judgment on June 29, 2006, and sentenced Petitioner to ten
months incarceration; a $100 assessment; a $3,000 fine; and three years of supervised
release after the completion of his prison term. CMS Ex. 2 at 2-6.

Petitioner’s license to practice optometry in West Virginia was suspended in 2006,
reinstated with conditions in 2007, and fully reinstated in 2008. Petitioner voluntarily
permanently surrendered his Pennsylvania license in 2008. CMS Ex. 3; Petitioner’s
Request for Hearing (RFH), CMS Ex. 9.

On March 25, 2013, Petitioner submitted an online version of Form CMS-855I through
CMS’s internet based Medicare Provider Enrollment, Chain, and Ownership System
(PECOS). RFH, CMS Ex. 4. Petitioner does not deny that he did not list his 2006 felony
conviction on the CMS-855I as an adverse action.2, CMS Ex. 4 at 2,5, 6. On May 17
and 21, 2013, Palmetto informed Petitioner by email and by letter that his Medicare
enrollment information had been revalidated. RFH; CMS Ex. 6. The May 21, 2013
Palmetto letter also informed Petitioner that he was required to report any final adverse
legal actions, including a felony conviction. CMS Ex. 6 at 1. By letter dated September
3, 2015, Palmetto notified Petitioner that his Medicare billing privileges were revoked
pursuant to 42 C.F.R. § 424.535(a)(3), effective June 29, 2006, the date of his felony
conviction and that he was subject to a three year re-enrollment bar pursuant to 42 C.F.R.
§ 424.535(c). CMS Ex. 8. Petitioner requested reconsideration on November 12, 2015.
CMS Ex. 9. His reconsideration request was denied on January 11,2016. CMS Ex. 10.

b. Analysis

Revocation of a currently enrolled provider’s or supplier’s billing privileges and any
corresponding provider or supplier agreement based upon conviction of a felony is
authorized by 42 C.F.R. § 424.535(a)(3). The specific provision applicable in this case is
42 CFR. § 424.535(a)(3)(i)(D), which authorizes revocation of the Medicare enrollment
of a provider or supplier subject to mandatory exclusion from federal health care

~ Petitioner’s failure to list his conviction as an adverse action was not cited by Palmetto
as a basis for revocation.
programs pursuant to section 1128(a) of the Act. A conviction that subjects one to
exclusion pursuant to section 1128(a) of the Act is detrimental to the program or its
beneficiaries as a matter of law under 42 C.F.R. § 424.535(a)(3)(i)(D). The specific
provision of section 1128(a) that is applicable is section 1128(a)(4), which requires that
the Secretary exclude an individual or entity that is convicted of a felony offence that
occurred after August 21, 1996, related to the unlawful manufacture, distribution,
prescription, or dispensing of a controlled substance. It is undisputed that Petitioner
pleaded guilty to distribution of a quantity of cocaine, a Schedule II controlled substance,
and that the distribution occurred on about February 1, 2006. Therefore, Petitioner was
subject to mandatory exclusion pursuant to section 1128(a)(4) of the Act due to his
conviction. There is no dispute that Petitioner’s conviction occurred within the ten years
preceding the enrollment application he signed and submitted through PECOS on March
25, 2013. Accordingly, I conclude that there is a basis for revocation of Petitioner’s
Medicare enrollment and billing privileges pursuant to 42 C.F.R. § 424.535(a)(3)(i)(D).

Ihave no authority to review the exercise of discretion by CMS or its contractor to deny
or revoke enrollment where there is a basis for such action. Abdul Razzaque Ahmed,
M.D., DAB No. 2261 at 19 (2009), aff'd, Ahmed v. Sebelius, 710 F. Supp. 2d 167 (D.
Mass. 2010). The scope of my authority is limited to determining whether there is a legal
basis for the denial of Petitioner’s Medicare enrollment. Id. I have concluded that there
is a basis for CMS to revoke Petitioner’s Medicare enrollment pursuant to 42 C.F.R.

§ 424.535(a)(3)(i)(D).

Palmetto imposed a three-year bar to re-enrollment. Under the regulations, the re-
enrollment bar after a revocation is a minimum of one year and a maximum of three
years. 42 C.F.R. § 424.535(c). There is no statutory or regulatory language establishing
a right to review of the duration of the re-enrollment bar CMS imposes. Act § 1866(j)(8);
42 CFR. §§ 424.535(c); 424.545; 498.3(b); and 498.5. The Board has held that the
duration of a revoked supplier’s re-enrollment bar is not an appealable initial
determination listed in 42 C.F.R. § 498.3(b), and thus, is not subject to ALJ review.
Vijendra Dave, DAB No. 2672 at 11 (2016).

Petitioner argues in his request for hearing that he is aware of the procedures for enrolling
and he believes he correctly followed those procedures. RFH. Petitioner argued in his
request for reconsideration that he treats many patients with Medicare and that he had
practiced several years without problems until Palmetto revoked his enrollment and
billing privileges. CMS Ex. 9. Petitioner states in his response to the CMS motion for
summary judgment that he does not dispute the CMS statement of facts, except the CMS
assertions that: he “did not disclose [his] felony conviction and filed a blank
application.” P. Br. There is no dispute that Petitioner filed an application through
PECOS on March 25, 2013, and no final adverse actions are listed on that application.

CMS Ex. 4 at 2° Petitioner argues that he believed CMS already knew about his felony
conviction. Petitioner argues that he did disclose his felony conviction to CMS in the
application through PECOS. For purposes of summary judgment, I accept the assertion
as true despite the conflict with the application information reflected in CMS Ex. 4.
However, accepting the assertion as true has no effect on summary judgment or the
outcome as Petitioner’s enrollment is revoked not for failure to disclose the conviction in
the application but because he was convicted of an offense that falls within the ambit of
section 424.535(a)(3)(i)(D). Petitioner argues that he thought he was approved in 2013
when he submitted his application for revalidation. He claims that after he was approved
he billed Medicare for services he provided and did not abuse the Medicare program.
Petitioner states that he is trying to pay back overpayments that were for services he
provided that he thought he was approved to provide. P. Br.

Petitioner’s arguments provide no basis for relief. He was convicted of distribution of
cocaine and that conviction is a basis for revocation of his Medicare enrollment and
billing privileges. To the extent Petitioner’s arguments may be construed as a request for
equitable relief, I have no authority to grant equitable relief. US Ultrasound, DAB No.
2302 at 8 (2010) (“[nJeither the ALJ nor the Board is authorized to provide equitable
relief by reimbursing or enrolling a supplier who does not meet statutory or regulatory
requirements.”). I am also required to follow the Act and regulations and have no
authority to declare statutes or regulations invalid. 18661CPayday.com, L.L.C., DAB No.
2289 at 14 (2009) (ALJ is bound by applicable laws and regulations).

III. Conclusion

For the foregoing reasons, Petitioner’s Medicare enrollment and billing privileges are
revoked effective June 29, 2006, the date of his felony conviction.

/s/
Keith W. Sickendick
Administrative Law Judge

> CMS placed in evidence a blank paper CMS-855] to make it easier to understand what
the application requires. CMS Ex. 5. CMS does not assert that Petitioner submitted a
blank paper application.
